                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                             3:17-CV-10-FDW-DSC


 UNITED STATES OF AMERICA and
 THE STATES OF CALIFORNIA,
 COLORADO, CONNECTICUT,
 DELAWARE, FLORIDA, GEORGIA,
 HAWAII, ILLINOIS, INDIANA, IOWA,                              UNDER SEAL
 LOUISIANA, MARYLAND,
 MASSACHUSETTS, MICHIGAN,
 MINNESOTA, MONTANA, NEVADA,
 NEW HAMPSHIRE, NEW JERSEY, NEW                                   ORDER
 MEXICO, NEW YORK, NORTH
 CAROLINA, OKLAHOMA, RHODE
 ISLAND, TENNESSEE, TEXAS,
 VERMONT, VIRGINIA, and
 WASHINGTON, THE DISTRICT OF
 COLUMBIA, THE COUNTY OF
 ALLEGHENY, and THE CITIES OF
 CHICAGO, NEW YORK, and
 PHILADELPHIA, ex rel. JOHN DOE,

               Plaintiffs,

               v.

 ATRICURE, INC., ST. HELENA
 HOSPITAL, AND ADVENTIST
 HEALTH,

               Defendants.


       The United States of America (the “Government”) having declined to intervene in this

action pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(4)(B), joined in declination by

California, Colorado, Connecticut, Delaware, Florida, Georgia, Hawaii, Illinois, Indiana, Iowa,

Louisiana, Maryland, Massachusetts, Michigan, Minnesota, Montana, North Carolina, New

Hampshire, New Jersey, New Mexico, Nevada, New York, Oklahoma, Rhode Island, Tennessee,




      Case 3:17-cv-00010-FDW-DSC Document 30 Filed 03/17/21 Page 1 of 2
Texas, Virginia, Vermont, Washington, and the District of Columbia, the Court ORDERS as

follows:

         1.    The Complaint (Doc. No. 1) the Amended Complaint (Doc. No. 24), the Second

Amended Complaint (Doc. No. 28), the Government’s Notice of Election to Decline Intervention

and Motion to Unseal Complaint (Doc. No. 29), and this Order be unsealed;

         2.    All other current papers on file with the Court in this action remain under seal and

will not be made public or served upon the Defendants;

         4.    The seal be lifted as to all other matters occurring in this action after the date of this

Order;

         5.    The parties shall serve all pleadings and motions filed hereafter in this action,

including supporting memoranda, upon the United States, as provided for in 31 U.S.C.

§ 3730(c)(3). The United States may order any deposition transcripts and are entitled to intervene

in this action, for good cause, at any time;

         6.    The parties shall serve all notices of appeal upon the United States;

         7.    All orders of this Court shall be sent to the United States; and that

         8.    Should the Relator or the Defendants propose that this action be dismissed, settled,

or otherwise discontinued, the Court will solicit the written consent of the United States before

ruling or granting its approval.

         9.    In accordance with the terms of the Maryland False Health Claims Act, Md. Code

Ann., Health Gen, § 2-604 (a)(7), the State of Maryland having declined to intervene in this matter,

all claims asserted on behalf of Maryland are hereby dismissed without prejudice.

         IT IS SO ORDERED.
                                               Signed: March 17, 2021




                                                    2

      Case 3:17-cv-00010-FDW-DSC Document 30 Filed 03/17/21 Page 2 of 2
